 1                                                    The Honorable Brian D. Lynch
                                                      Chapter 7
 2                                                    Hearing Location: Tacoma Federal Courthouse
 3                                                    Union Station, Courtroom I, 1717 Pacific
                                                      Avenue, Ste 2100, Tacoma, WA 98402-3233
 4                                                    Hearing Date: November 20, 2019
                                                      Hearing Time: 9:00 a.m.
 5                                                    Response Date: November 13, 2019
 6
 7
 8                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     In re:                                           Case No.: 19-42329-BDL
10
11   Ericka Anne Michal                               Chapter    7

12            Debtor                                  MOTION FOR RELIEF FROM STAY AND
                                                      MEMORANDUM IN SUPPORT THEREOF
13
14
              COMES NOW, JPMorgan Chase Bank, National Association (“Creditor”) and moves the
15
     Court pursuant to 11 USC §362(d) for an Order Terminating the Automatic Stay, allowing
16
17   Creditor to proceed with any and all contractual and statutory remedies incident to the interest
18   held by virtue of the note and deed of trust described below and attached as exhibits to this
19
     motion and memorandum.
20
21       I. RELEVANT FACTS
22
              A. The Property
23
24            On or about October 13, 1998, Ericka A Michal executed a note in favor of Washington

25   Mutual Bank, a Washington Corporation in the original principal amount of $113,044.00
26
     (“Note”). The debt described by the Note is secured by a deed of trust (“Deed of Trust”)
27
     properly recorded and creating a lien against property commonly described as 1627 6th Ave SW,
28
29   Puyallup, WA 98371 (the “Property”).

     Motion for Relief - 1                                                 McCarthy & Holthus, LLP
     MH# WA-19-157172                                                      108 1st Avenue South, Ste. 300
                                                                           Seattle, WA 98104
                                                                           (206) 596-4856
       Case 19-42329-BDL         Doc 34   Filed 10/25/19    Ent. 10/25/19 16:21:56          Pg. 1 of 5
 1            Creditor is the holder of the Note and thus has standing to enforce the Note pursuant to
 2   RCW §62A.3-301. The Deed of Trust was pledged as incident to the Note and thus, as the
 3
     holder of the Note, Creditor also has the right to enforce the Deed of Trust that follows the note.
 4
              Subsequent to the execution of the Note and Deed of Trust, Debtors have filed for
 5
 6   protection under Chapter 7 of Title 11 of the United States Code.

 7            Prior to the filing, Creditor had initiated foreclosure proceedings and set a final
 8
     foreclosure sale for April 26, 2019. That sale date is now expired and a new date will have to be
 9
     set upon termination of the stay.
10
11
12            B. The Debt
13
              As of September 1, 2019, Debtor is due for the December 1, 2012 payment. The
14
     approximate amount owed under the terms of the Note is $219,166.19. This is an approximation
15
16   of the lien, including principal balance plus accrued interest, late charges, escrow shortages and

17   other fees and costs, as allowed under the terms of the Deed of Trust. This estimate is accurate
18   as of the date provided to counsel for the Creditor and is intended only for the purposes of this
19
     motion. This amount cannot be relied upon for any other purposes, including payoff of the
20
     secured debt. A complete, date specific and itemized payoff figure may be obtained from
21
22   Movant upon written request to counsel for Creditor.
23
24
              C. The Value of the Property
25
              A 2019 Appraisal Reported value of the Property was $285,000.00. Debtor has valued
26
27   the Property higher in the filed schedules.

28
29

     Motion for Relief - 2                                                    McCarthy & Holthus, LLP
     MH# WA-19-157172                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
       Case 19-42329-BDL         Doc 34     Filed 10/25/19     Ent. 10/25/19 16:21:56          Pg. 2 of 5
 1         II. ARGUMENT AND AUTHORITY
 2         A. Standing
 3         To prosecute a motion for relief from the automatic stay as to enforcement of a note and
 4   deed, a movant must establish that it has an interest in the note, either as a holder, or as a party
 5   entitled to enforce the note. See In re Veal, 450 B.R. 897 (9th Cir. BAP 2011). In the case at bar,
 6   the declaration and exhibits supporting the motion establish that Creditor is the holder of the
 7   Note and thus has standing to prosecute the present motion.
 8
 9         B. Basis for Relief from Stay
10         Under 11 U.S.C. 362(d)(1), the automatic stay may be terminated for cause. In the case at
11   bar, the Debtor has failed to make payments as due dating back many years and has previously
12   filed for protection under the bankruptcy code only to have the case dismissed for failure to file
13   information. The Debtor has also failed to make payments post-petition and failed to timely file
14   required schedules in the present case. To the extent that the trustee will liquidate the Property
15   for the benefit of the estate, Creditor will cooperate with those efforts. Absent that liquidation,
16   the stay should be terminated for the cause stated.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
29

     Motion for Relief - 3                                                    McCarthy & Holthus, LLP
     MH# WA-19-157172                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
          Case 19-42329-BDL      Doc 34     Filed 10/25/19     Ent. 10/25/19 16:21:56          Pg. 3 of 5
 1
 2       III. RELIEF REQUESTED
 3       For the reasons stated above, Creditor moves the Court for an Order terminating the pending
 4
     automatic stay to allow Creditor to send to any party or parties protected by the automatic stay
 5
     any and all notices required by applicable state and/or federal law or regulation. Creditor further
 6
 7   moves the Court to terminate the automatic stay to allow Creditor to take such actions with

 8   respect to the Property as are provided for under applicable non- bankruptcy law, including but
 9
     not limited to, informing Debtor(s) of any loan modification, short sale, or other loss mitigation
10
     options and for any other relief the Court deems appropriate.
11
12
     Dated: October 25, 2019                     McCarthy & Holthus, LLP
13
14
                                                 /s/ Lance E. Olsen
15                                               Lance E. Olsen, Esq. WSBA 25130
                                                 Michael S. Scott, Esq. WSBA 28501
16                                               Attorney for Movant
17
18
19
20
21
22
23
24
25
26
27
28
29

     Motion for Relief - 4                                                   McCarthy & Holthus, LLP
     MH# WA-19-157172                                                        108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
                                                                             (206) 596-4856
       Case 19-42329-BDL        Doc 34     Filed 10/25/19     Ent. 10/25/19 16:21:56          Pg. 4 of 5
 1
 2                                          CERTIFICATE OF SERVICE

 3           On 10/25/2019, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
     AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
 4   SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
     THE MOTION AND DECLARATION on the following individuals by electronic means through the Court’s ECF
 5   program:

 6             TRUSTEE
               Brian Budsberg
 7             trustee@budsberg.com

 8
 9
10            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
11
                                                                            /s/ Salvador Arroyo
12                                                                          Salvador Arroyo
13
             On 10/25/2019, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
14   AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
     SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
15   THE MOTION AND DECLARATION on the following individuals by depositing true copies thereof in the
     United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
16
               DEBTOR
17             Ericka Anne Michal, 1627 6th Ave SW, Puyallup, WA 98371

18
19            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
20
                                                                            /s/ Hue Banh
21                                                                          Hue Banh

22
23
24
25
26
27
28
29
     Certificate of Service - 5                                                      McCarthy & Holthus, LLP
     MH#WA-19-157172                                                                 108 1st Avenue South, Ste. 300
                                                                                     Seattle, WA 98104
                                                                                     (206) 596-4856
       Case 19-42329-BDL              Doc 34    Filed 10/25/19       Ent. 10/25/19 16:21:56           Pg. 5 of 5
